                                                                           4/13/2021
                                                                                  JB




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                         CASE NUMBER
                               PLAINTIFF
                                                  CR No.       2:21-cr-00177-AB
                        v.
JOVANA TAMEKA NETTLES,
                                                            NOTICE TO COURT OF
                               DEFENDANT(S                RELATED CRIMINAL CASE

                                                   (PURSUANT TO GENERAL ORDER 14-03)


       Plaintiff United States of America hereby informs the Court that the above-entitled

criminal case may be related to United States v. Taliesha Shunte Ratliffe Case No. CR 20-137-

TJH, which:

           X      was previously assigned to the Honorable Terry J. Hatter

                  has not been previously assigned.

The above-entitled cases may be related for the following reasons:

           X      the cases arise out of the same conspiracy, common scheme, transaction,
                  series of transactions or events;

          X       the cases involve one or more defendants in common and would entail
                  substantial duplication of labor in pretrial, trial or sentencing proceedings if
                  heard by different judges.

       Additional explanation (if any):

Dated: April 13, 2021                                 /s/ Amanda M. Bettinelli
                                                      AUSA AMANDA M. BETTINELLI
                                                      Assistant United States Attorney
